Exhibit 10.1

DISCOVER FINANCIAL SERVICES

CHANGE IN CONTROL SEVERANCE POLICY

Amended and Restated October 15, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   Purpose      1   

2.

   Effective Date      1   

3.

   Definitions      1   

4.

   Eligibility      6   

5.

   Eligible Termination Reasons      6   

6.

   Non-Eligible Termination Reasons      6   

7.

   Change in Control Severance Benefits      6   

8.

   Non-competition Agreement and Consideration      8   

9.

   Reduction in Payments      9   

10.

   Requirement of Release and Restrictive Covenant      10   

11.

   Method of Payment      10   

12.

   Offsets      11   

13.

   Re-employment and Other Employment      11   

14.

   Funding      11   

15.

   Administration      12   

16.

   Amendment or Termination of the Policy      12   

17.

   Limitation on Individually Negotiated Severance Arrangements      12   

18.

   Miscellaneous      12   

19.

   Review Procedure      13   

Rights Under the Employee Retirement Income Security Act (ERISA)

     14   

Additional Information

     16   

Exhibit A

     17   

Exhibit B

     19   

 

i



--------------------------------------------------------------------------------

1. Purpose

This change in control severance policy (the “Policy”) was established by
Discover Financial Services, a Delaware corporation, to (i) enable Discover to
secure for the benefit of the Company the services of the Eligible Executives in
the event of a Change in Control without concern for whether such executives
might be hindered in discharging their duties by the personal uncertainties and
risks associated with a Change in Control, by affording such executives the
opportunity to protect the share value they have helped create as of the date of
any Change in Control and (ii) offer income protection to such executives in the
event their employment terminates involuntarily or for Good Reason in connection
with a Change in Control. The Policy also provides income protection to Eligible
Employees who enter into non-competition agreements with the Company following
their termination of employment in connection with a Change in Control.

This Policy is a part of the Discover Financial Services Welfare Benefits Plan
(“Plan”) and is a “welfare plan” within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and shall
be construed in a manner consistent with such intent.

This booklet is the Summary Plan Description (“SPD”) for the Policy and
describes the Change in Control Severance Benefits offered under the Plan. This
SPD explains in easy to understand language the applicable terms of the Policy.
Additional SPDs are available for other benefits offered under the Plan,
including medical, dental, vision, life, disability, etc. This booklet and
certain other documents, including such other SPDs, any applicable insurance
contracts, and any other applicable plan documents together make up the official
Plan documents. If there is any conflict between the information in the Plan
documents and any other materials, including any verbal representation, the Plan
documents control.

You should read this SPD carefully and keep it with your other important papers
for future reference. We hope you find this information helpful to you and your
family.

 

2. Effective Date

This Policy was originally adopted September 21, 2007 (“Effective Date”).
Effective October 15, 2014, the Policy is hereby amended and restated as
provided herein to eliminate the payment of certain additional payments known as
“Gross-Up Payments” previously provided under Section 9 (to become effective
October 16, 2015 in accordance with the notice requirement of Section 16), to
change the definition of “Good Reason” to include a material reduction in Base
Salary and target incentives without a substantially similar earnings
opportunity in another comparable form, to make other clarifying changes and to
incorporate the First, Second and Third Amendments to the Policy previously
adopted and effective as of June 24, 2008, March 1, 2011 and August 1, 2011,
respectively.

 

3. Definitions

The following terms when used in this Policy and capitalized shall have the
respective meanings set forth below:

Base Salary means the Eligible Executive’s current annualized rate of gross base
cash compensation as paid on each regularly scheduled payday for the executive’s
regular work schedule as of his or her Termination Date. Base Salary shall not
include taxable or nontaxable fringe benefits or awards, performance awards,
bonus, commission or other incentive pay, or any payments which are not made on
each regular payday, regardless of how such payments may be characterized.

Board means the Board of Directors of Discover.

 

1



--------------------------------------------------------------------------------

Cause means:

(a) any act or omission which constitutes a material breach of an Eligible
Executive’s obligations to the Company or an Eligible Executive’s failure or
refusal to perform satisfactorily any duties reasonably required of an Eligible
Executive, which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of an Eligible Executive’s
incapacity due to Disability) within ten (10) business days after written
notification thereof to the Eligible Executive by the Company;

(b) any act or omission by an Eligible Executive that constitutes (i) fraud or
intentional misrepresentation, (ii) embezzlement, misappropriation or conversion
of assets of, or business opportunities considered by, the Company or (iii) any
other act which has caused or may reasonably be expected to cause material
injury to the interest or business reputation of the Company; or

(c) violation by an Eligible Executive of any securities, commodities or banking
laws, any rules or regulations issued pursuant to such laws, or rules or
regulations of any securities or commodities exchange or association of which
the Company is a member or of any policy of the Company relating to compliance
with any of the foregoing.

Change in Control means, except as provided otherwise below, the first to occur
of any of the following events:

(a) except as otherwise provided in clause (c) below, any person (as defined in
Section 3(a)(9) of the Exchange Act, as such term is modified in Sections 13(d)
and 14(d) of the Exchange Act), other than (i) any employee plan established by
the Company, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company (as defined in Rule
12b-2 promulgated under the Exchange Act), (iv) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (v) a
corporation owned, directly or indirectly, by stockholders of Discover in
substantially the same proportions as their ownership of Discover, either
(x) acquires ownership of stock of Discover that, together with the stock held
by such person (not including in the stock owned by such person any stock
acquired directly from the Company other than in connection with the acquisition
by the Company of a business) constitutes more than fifty percent (50%) of the
total fair market value of the stock of Discover (but only if such person did
not own more than 50% of the total fair market value of the stock of Discover
prior to the acquisition of additional stock), or (y) acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person) ownership of stock of Discover possessing thirty
percent (30%) or more of the total voting power of the stock of Discover (but
only if such person did not own 30% or more of the total voting power of the
stock of Discover prior to the acquisition of additional stock and not including
in the stock owned by such person any stock acquired directly from the Company
other than in connection with the acquisition by the Company);

(b) a change in the composition of the Board during any twelve-month period,
such that individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the Effective Date whose election, or nomination for election by
Discover’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

(c) the consummation of a merger or consolidation of Discover with any other
corporation or other entity, or the issuance of securities in connection with a
merger or consolidation of Discover (or any direct or indirect subsidiary of
Discover) pursuant to applicable stock exchange requirements, other than (i) a
merger or consolidation which results in the securities of Discover outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into securities of the

 

2



--------------------------------------------------------------------------------

surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, at least fifty percent (50%) of the combined voting power of the
securities of Discover or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of Discover (or similar
transaction) in which no person (determined pursuant to clause (a) above) is or
becomes the beneficial owner, directly or indirectly, of securities of Discover
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company other than in connection with the
acquisition by the Company of a business) representing thirty percent (30%) or
more of the total voting power of the stock of Discover (but only if such person
did not own more than 30% or more of the total voting power of the stock of
Discover prior to the acquisition of additional securities); or

(d) the complete liquidation of Discover or the sale or disposition by Discover
of all or substantially all of Discover’s assets, other than a sale or
disposition by Discover of all or substantially all of Discover’s assets to
(i) a shareholder of Discover (immediately before the asset transfer) in
exchange for or with respect to Discover’s stock, (ii) an entity, at least fifty
percent (50%) of the total value or voting power of the stock of which is owned,
directly or indirectly, either by Discover or by a person or more than one
person acting as a group, that owns fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of Discover, or (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of Discover; provided, however, that a Change in
Control pursuant to this clause (d) shall not be deemed to have occurred unless
a person (determined pursuant to clause (a) above) or persons acting as a group
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from Discover
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of Discover
immediately before such acquisition or acquisitions.

Notwithstanding the foregoing, no Change in Control of Discover shall be deemed
to have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the beneficial holders of Discover’s
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Discover immediately prior to such
transaction or series of transactions.

Change in Control Severance Benefits means the benefits payable to an Eligible
Executive pursuant to Section 7 of this Policy.

Code means the United States Internal Revenue Code of 1986, as amended, and the
rules, regulations and guidance thereunder.

Committee means the Compensation and Leadership Development Committee of the
Board or its delegate or successor.

Company means Discover and all Participating Employers, and any successor
thereto (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise, including, without limitation, any successor due to
a Change in Control) to the business or assets of Discover, except that for
purposes of Section 16 hereof, the definition of Change in Control and other
provisions where the context so requires, Company means Discover or any such
successor thereto.

 

3



--------------------------------------------------------------------------------

Competitive Activity means:

(a) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where an Eligible Executive will be responsible for
providing, or managing or supervising others who are providing, services
(i) that are similar or substantially related to the services that the Eligible
Executive provided to the Company, or (ii) that the Eligible Executive had
direct or indirect managerial or supervisory responsibility at the Company, or
(iii) that calls for the application of the same or similar specialized
knowledge or skills as those utilized by the Eligible Executive in his or her
services for the Company, in each such case, at any time during the year
preceding the termination of the Eligible Executive’s employment with the
Company; or

(b) either alone or in concert with others, forming, or acquiring a five percent
(5%) or greater equity ownership, voting interest or profit participation in, a
Competitor.

Competitor means any corporation, partnership or other entity that engages in
(or that owns a significant interest in any corporation, partnership or other
entity that engages in) (i) the business of consumer lending, including, without
limitation, credit card issuance or electronic payment services or (ii) any
other business in which the Eligible Executive has been involved in or had
significant knowledge of, which has been conducted by the Company at any time
during the Eligible Executive’s employment with the Company. For the avoidance
of doubt, a competitor of any entity which results from a corporate transaction
involving the Company that constitutes a Change in Control shall be considered a
Competitor for purposes of this Policy.

Disability or Disabled means a “permanent and total disability” as defined in
Section 22(e)(3) of the Code which may be demonstrated by a determination of
disabilty by the Company’s long-term disability insurance carrier or the Social
Security Administration.

Director means an individual who is not an Executive Committee member and who
has the management level designation as a director as reflected in Discover’s
human resources system of record.

Discover means Discover Financial Services, a Delaware corporation.

Eligible Executive means an Executive Committee Member, a Vice President or any
individual who was first hired or promoted to a Director prior to August 1, 2011
with respect to the Company and who remains an Executive Committee Member, Vice
President or a Director first hired or promoted to a Director prior to August 1,
2011 on the earlier of his or her Termination Date and the date of a Change in
Control or at any time during the six (6) months immediately preceding the
occurrence of a Change in Control. Any individual who is first hired or promoted
to a Director on or after August 1, 2011 shall not be an Eligible Executive.

Exchange Act means the Securities Exchange Act of 1934, as amended.

Executive Committee Member means an individual who is a member of Discover’s
Executive Committee.

Good Reason means the occurrence of any of the following upon, or within six
(6) months prior to or twenty-four (24) months after the occurrence of a Change
in Control of Discover, without the Eligible Executive’s prior written consent:

 

4



--------------------------------------------------------------------------------

(a) (i) any material diminution in an Eligible Executive’s assigned duties,
responsibilities and/or authority, including the assignment to an Eligible
Executive of any duties, responsibilities or authority inconsistent with the
duties, responsibilities and authority assigned to the Eligible Executive
immediately prior to such assignment, or (ii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom an Eligible
Executive is required to report;

(b) any material reduction in an Eligible Executive’s Base Salary, target annual
incentive or target long-term incentive opportunity without a substantially
similar earnings opportunity in another comparable form;

(c) a material diminution of the budget over which an Eligible Executive has
authority;

(d) the Company’s requiring an Eligible Executive to be based at a location that
(i) is in excess of thirty-five (35) miles from the location of his or her
principal job location or office immediately prior to the Change in Control, or
(ii) results in an increase in his or her normal daily commuting time by more
than ninety (90) minutes, except for required travel on Company’s business to an
extent substantially consistent with his or her then present business travel
obligations; or

(e) any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which an Eligible Executive provides
services to the Company.

For purposes of this definition, the duties, responsibilities and/or authority
assigned to an Eligible Executive shall be deemed to be the greatest of those in
effect prior to or after the Change in Control. Unless an Eligible Executive
becomes Disabled, the Eligible Executive’s right to terminate his or her
employment for Good Reason shall not be affected by his or her incapacity due to
physical or mental illness. The Eligible Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason. Notwithstanding the foregoing, Good
Reason shall not exist unless the Eligible Executive gives the Company written
notice thereof within 30 days after its occurrence and the Company shall not
have remedied the action within 30 days after such written notice.

Incentive Compensation Plans means the Discover Financial Services Omnibus
Incentive Plan and any other similar plan maintained from time to time by the
Company.

Participating Employer means Discover and each other corporation that is a
member of the same controlled group of corporations (within the meaning of Code
Section 414(b)) as Discover, unincorporated trade or business that is under
common control with Discover (within the meaning of Code Section 414(c)),
organization that is a member of an affiliated service group (within the meaning
of Code Section 414(m)) of which the Company is also a member, and entity
required to be aggregated with the Company under Code Section 414(o).

Plan Administrator means, with respect to the Policy, the Committee.

Non-competition Benefits means the benefits payable to an Eligible Executive
pursuant to Section 8 of this Policy.

Termination Date means the date on which the Eligible Executive’s employment
with the Company terminates for a reason set forth under Section 5.

Vice President means an individual who is not an Executive Committee Member and
who has the management level designation of Executive Vice President, Senior
Vice President or Vice President as reflected in Discover’s human resources
system of record on the earlier of his or her Termination Date and the date of a
Change in Control or at any time during the six (6) months immediately preceding
the occurrence of a Change in Control.

 

5



--------------------------------------------------------------------------------

4. Eligibility

All Eligible Executives who have been on the Company’s payroll prior to the
earlier of his or her Termination Date and the date of a Change in Control shall
be eligible to receive benefits according to the terms of this Policy.

 

5. Eligible Termination Reasons

An Eligible Executive shall have a right, subject to the terms of this Policy,
to Change in Control Severance Benefits and Non-competition Benefits upon
termination of the Eligible Executive’s employment with the Company during the
period commencing six (6) months prior to and ending twenty-four (24) months
after the date of the Change in Control of Discover by (i) action by the Company
to involuntarily terminate the employment of an Eligible Executive with the
Company other than for Cause, (ii) voluntary termination of employment by an
Eligible Executive for Good Reason or (iii) termination of employment due to the
death or Disability of an Eligible Executive.

 

6. Non-Eligible Termination Reasons

A non-eligible termination reason is any reason for an Eligible Executive’s
termination of employment by the Company that is not an Eligible Termination
Reason described in Section 5.

 

7. Change in Control Severance Benefits

All provisions of this Section shall be subject, without limitation, to the
provisions of Sections 10, 11, 12 and 13 hereof.

(a) Change in Control Severance Pay. If an Eligible Executive is entitled to
Change in Control Severance Benefits under this Policy, the Company shall pay
the Eligible Executive the following amounts based on the Eligible Executive’s
position at the time of his or her Termination Date:

(1) Executive Committee Members.

(A) An amount equal to 1.5 multiplied by the sum of (i) the Eligible Executive’s
Base Salary and (ii) the average cash bonus paid to the Eligible Executive with
respect to the three (3) immediately preceding years, or if lesser, the number
of years the executive has been employed by the Company, pursuant to the
Company’s Incentive Compensation Plans.

(B) A prorated amount of the Eligible Executive’s target cash bonus under the
Company’s Incentive Compensation Plans (or, if no target cash bonus has been
established for such executive, the cash bonus amount determined under
Section 7(g)) for the year in which the Termination Date occurs. Such prorated
amount shall be equal to the product of (1) the Eligible Executive’s target cash
bonus for the year in which the Termination Date occurs and (2) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365.

 

6



--------------------------------------------------------------------------------

(2) Vice Presidents.

(A) An amount equal to the sum of the Eligible Executive’s Base Salary and the
average cash bonus paid to the Eligible Executive with respect to the three
(3) immediately preceding years, or if lesser, the number of years the executive
has been employed by the Company, pursuant to the Company’s Incentive
Compensation Plans.

(B) A prorated amount of the Eligible Executive’s target cash bonus under the
Company’s Incentive Compensation Plans (or, if no target cash bonus has been
established for such executive, the cash bonus amount determined under
Section 7(g)) for the year in which the Termination Date occurs. Such prorated
amount shall be equal to the product of (1) the Eligible Executive’s target cash
bonus for the year in which the Termination Date occurs and (2) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365.

(3) Directors.

(A) An amount equal to the sum of the Eligible Executive’s Base Salary and the
average cash bonus paid to the Eligible Executive with respect to the three
(3) immediately preceding years, or if lesser, the number of years the executive
has been employed by the Company, pursuant to the Company’s Incentive
Compensation Plans.

(B) A prorated amount of the Eligible Executive’s target cash bonus under the
Company’s Incentive Compensation Plans (or, if no target cash bonus has been
established for such executive, the cash bonus amount determined under
Section 7(g)) for the year in which the Termination Date occurs. Such prorated
amount shall be equal to the product of (1) the Eligible Executive’s target cash
bonus for the year in which the Termination Date occurs and (2) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365.

(b) Continued Health Benefits Coverage. If an Eligible Executive is entitled to
Change in Control Severance Benefits under this Policy, to the extent required
by law the Company shall give the Eligible Executive and his or her eligible
dependents the opportunity to elect continued group health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”)
with respect to all group health plans in which the Eligible Executive and his
or her dependents were participating immediately prior to such termination.
Provided that the Eligible Executive (and/or his or her dependents) timely
elects such coverage, the Company shall as soon as practicable thereafter pay to
the Eligible Executive, as an additional Change in Control Severance Benefit, a
lump sum approximately equal to the difference in cost between COBRA premiums
and active employee premiums for twenty-four (24) months of coverage, in the
case of an Eligible Executive who is an Executive Committee Member or Vice
President on his or her Termination Date, and twelve (12) months of coverage, in
the case of an Eligible Executive who is a Director on his or her Termination
Date, as calculated by the Company in its discretion as of the Termination Date,
which payment shall constitute taxable income to the Eligible Executive and
which shall be paid in a lump sum on the first date in which the Eligible
Executive begins to receive Change in Control Severance Benefits payments under
this Policy. An Eligible Executive receiving Change in Control Severance
Benefits under this Policy shall not be entitled to receive any other
perquisites after such date. Notwithstanding the foregoing, the executive’s
continued group health coverage under this subsection shall cease as of the date
the executive becomes covered by a group health plan of a subsequent employer,
to the extent permitted under COBRA.

 

7



--------------------------------------------------------------------------------

(c) Equity-Based Awards. If an Eligible Executive is entitled to Change in
Control Severance Benefits under this Policy, all outstanding equity-based
awards granted to the Eligible Executive under the Company’s Incentive
Compensation Plans (including but not limited to grants of nonqualified stock
options, stock appreciation rights, restricted stock awards and restricted stock
unit and performance awards, but excluding any equity-based awards that include
language precluding accelerated vesting in the event of a Change in Control)
shall, become fully vested and exercisable or payable in each case, as of the
later of the effective date of the Change in Control and the date of the
Eligible Executive’s Termination Date in the manner as provided in the agreement
related thereto, subject to Section 11 hereof.

(d) Outplacement. If an Eligible Executive is entitled to Change in Control
Severance Benefits under this Policy, the Company shall provide outplacement
services selected by the Company for a period of twenty-four (24) months, in the
case of an Eligible Executive who is an Executive Committee Member or Vice
President on his or her Termination Date, and twelve (12) months, in the case of
an Eligible Executive who is a Director on his or her Termination Date. Under no
circumstances shall any Eligible Executive be eligible to receive a cash payment
in lieu of outplacement services.

(e) Legal Fees. If an Eligible Executive makes a claim under Section 19 hereof
or commences litigation and as a result thereof, whether by judgment or
settlement, becomes entitled to receive benefits in an amount greater than prior
to such claim or litigation, the Company shall pay the reasonable legal fees and
related expenses incurred by the Eligible Executive in connection with such
claim or litigation. Such payment will be made as soon as practicable but no
later than the fifteenth (15th) day of the third month of the year following the
year in which the judgment or settlement is finalized.

(f) Multiple Positions. If an Eligible Executive holds more than one of the
positions described in the preceding subsections (a), (b), and (d), the Eligible
Executive shall be entitled to the benefits under each such subsection relating
to the position held by the Eligible Executive which provides the largest amount
and no benefits under such subsection relating to a position that provide for
lesser amounts.

(g) For purposes of this Section 7, if an Eligible Executive’s annual target
cash bonus has not yet been established for the year in which the Termination
Date occurs, the Eligible Executive’s annual cash bonus for the immediately
preceding year shall be used to determine the Eligible Executive’s Change in
Control Severance Benefits. If no such prior year cash bonus exists with respect
to the Eligible Executive, the prior year cash bonus established for a similarly
situated Eligible Executive shall be used, as determined by the Committee.

 

8. Non-competition Agreement and Consideration

The provisions of this Section are subject, without limitation, to the
provisions of Sections 10, 11, 12 and 13 hereof.

(a) Non-competition Benefits. If an Eligible Executive who is either an
Executive Committee Member or a Vice President is eligible for Change in Control
Severance Benefits under this Policy, the Eligible Executive shall be given the
opportunity to enter into a non-competition agreement with the Company (in a
form substantially similar as attached hereto as Exhibit A) upon such Eligible
Executive’s termination of employment with the Company for a reason set forth
under Section 5 hereof. Upon the Company’s acceptance of the Eligible
Executive’s fully executed non-competition agreement, the Eligible Executive
shall become entitled to receive the following amounts:

(1) Executive Committee Members. If the Eligible Executive agrees pursuant to
such non-competition agreement to refrain from Competitive Activity for a period
of eighteen (18) months from his or her Termination Date, the Company shall pay
the Eligible Executive an amount equal to 1.5 multiplied by the sum of (i) the
Eligible Executive’s Base Salary and (ii) the average cash bonus paid to the
Eligible Executive with respect to the three (3) immediately preceding years, or
if lesser, the number of years the executive has been employed by the Company,
pursuant to the Company’s Incentive Compensation Plans. The Company shall pay
such amount to the Eligible Executive in accordance with the provisions of
Section 11 hereof.

 

8



--------------------------------------------------------------------------------

(2) Vice Presidents. If the Eligible Executive agrees pursuant to such
non-competition agreement to refrain from Competitive Activity for a period of
twelve (12) months from his or her Termination Date, the Company shall pay the
Eligible Executive an amount equal to the sum of the Eligible Executive’s Base
Salary and the average cash bonus paid to the Eligible Executive with respect to
the three (3) immediately preceding years, or if lesser, the number of years the
executive has been employed by the Company, pursuant to the Company’s Incentive
Compensation Plans. The Company shall pay such amount to the Eligible Executive
in accordance with the provisions of Section 11 hereof.

(b) For purposes of this Section 8, if an Eligible Executive’s annual cash bonus
has not yet been established for the year in which the Termination Date occurs,
and no prior year cash bonus exists with respect to the Eligible Executive with
respect to the three (3) immediately preceding years, the prior year cash bonus
established for a similarly situated Eligible Executive shall be used, as
determined by the Committee.

 

9. Reduction in Payments

(a) Effective October 14, 2014, in the event it is determined that any payments
or benefits provided by the Company to or on behalf of an Eligible Executive
(whether pursuant to the terms of this Policy or otherwise) (any such payments
or benefits being referred to in this Section as “Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code, or any interest or
penalties are incurred by the Eligible Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, collectively
referred to herein as the “Excise Tax”), then the Eligible Executive may be
subject to a reduction in Payments under this Section 9. If it is determined
that any individual would be subject to the Excise Tax, then the Payments shall
be reduced to the extent necessary to prevent any portion of the Payments from
becoming nondeductible by the Company under Section 280G of the Code or subject
to the Excise Tax, but only if, by reason of that reduction, the net after-tax
benefit received by such Eligible Executive exceeds the net after-tax benefit
such Eligible Executive would receive if no reduction was made. For this
purpose, “net after-tax benefit” means (i) the total of all Payments that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state, and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to such Eligible Executive (based
on the rate in effect for that year as set forth in the Code as in effect at the
time of the first payment of the Payments), less (iii) the Excise Tax. In the
event a reduction is required under this Section 9 as provided above, the
reduction will occur in the following order unless the Eligible Executive elects
in writing a different order, provided, however, such election shall be subject
to approval which shall not be given if the election does not meet the election
requirements necessary to avoid the imposition of the excise tax and penalties
under Section 409A of the Code: (x) reduction of cash payments; (y) cancellation
of accelerated vesting of equity awards; and (z) reduction of other employee
benefits. If acceleration of vesting of compensation from an Eligible
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant unless the Eligible
Executive elects in writing a different order for the cancellation, provided,
however, such election shall be subject to Discover approval which shall not be
given if the election does not meet the election requirements necessary to avoid
the imposition of the excise tax and penalties under Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

(b) All determinations required to be made under this Section, including the
assumptions to be used in arriving at such determination, shall be made by the
independent registered public accounting firm engaged by Discover for general
audit purposes as of the day prior to the effective date of the Change in
Control (the “Accounting Firm”). In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, Discover shall appoint another nationally recognized
independent registered public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). The Accounting Firm shall provide its calculations,
together with detailed supporting documentation, to Discover and the Eligible
Executive within fifteen (15) calendar days after the date on which the Eligible
Executive’s right to Payment is triggered (if requested at that time by Discover
or the Eligible Executive) or such other time as requested by Discover or the
Eligible Executive. All fees and expenses of the Accounting Firm shall be borne
solely by Discover. If the Accounting Firm determines that no Excise Tax is
payable by the Eligible Executive, it shall furnish the Eligible Executive with
a written opinion that no Excise Tax will be imposed. Any good faith
determination by the Accounting Firm shall be binding upon Discover and the
Eligible Executive.

 

10. Requirement of Release and Restrictive Covenant

The provision of all Change in Control Severance Benefits and Non-competition
Benefits under this Policy is conditioned upon the Eligible Executive timely
signing and delivering to Discover an agreement and release with respect to any
and all claims the Eligible Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state or local laws and
containing non-solicitation and similar covenants in a form substantially
similar as attached hereto as Exhibit B. No Change in Control Severance Benefits
and Non-competition Benefits will commence under this Policy prior to the time
such agreement and release becomes irrevocable pursuant to its terms.

 

11. Method of Payment

If the Company reasonably considers the Eligible Executive to be one of its
“specified employees” as defined in Section 409A of the Code on the Eligible
Executive’s Termination Date, any deferred compensation subject to Section 409A
of the Code which is convertible or payable upon the Eligible Executive’s
Termination Date will not convert to common stock of Discover or be payable
until the date that is six (6) months after the Eligible Executive’s Termination
Date (or date of the Eligible Executive’s death, if earlier). In all cases, the
payment of Change in Control Severance Benefits, including Discover common stock
deliverable under equity-based awards, and Non-competition Benefits under this
Policy shall comply with the provisions of Section 409A of the Code to the
extent applicable. For the avoidance of doubt, it is intended that any expense
reimbursement made under this Policy shall be exempt from Section 409A of the
Code. Notwithstanding the foregoing, if any such expense reimbursement is
determined to be “deferred compensation” within the meaning of Section 409A of
the Code, then (i) the amount of the expense reimbursement during one taxable
year shall not affect the amount of the expense reimbursement during any other
taxable year, (ii) the expense reimbursement shall be made on or before the last
day of the Eligible Executive’s taxable year following the year in which the
expense was incurred, and (iii) the right to expense reimbursement hereunder
shall not be subject to liquidation or exchange for another benefit.

Upon the Company’s receipt of a fully executed and non-revocable release as
described in Section 10 above, benefits shall become payable to an Eligible
Executive on account of a termination will be paid as follows:

Change in Control Severance Benefits payable in cash hereunder will be paid to
the Eligible Executive in the form of a lump sum within (60) days after the
Eligible Executive’s Termination Date.

Non-competition Benefits payable in cash hereunder will be made in the form of
substantially equal installments consistent with Discover’s executive payroll
practice during the period of payment which shall begin to be paid to the
Eligible Executive within (60) days after the Eligible Executive’s Termination
Date.

 

10



--------------------------------------------------------------------------------

Shares of Discover common stock deliverable hereunder will be delivered to an
Eligible Executive within (60) days after the Eligible Executive’s Termination
Date.

If an Eligible Executive dies after becoming eligible for Change in Control
Severance Benefits, including Discover common stock deliverable under
equity-based awards, and Non-competition Benefits and executing an agreement and
release but before full receipt of all cash Change in Control Severance
Benefits. Discover common stock deliverable under equity-based awards and
Non-competition Benefits, the remaining cash Change in Control Severance
Benefits and Discover common stock deliverable under equity-based awards with
respect to the Eligible Executive will be paid or delivered to his or her estate
in one lump sum and no further Non-competition Benefits will be payable under
this Policy. If an Eligible Executive dies after becoming eligible for Change in
Control Severance Benefits, including Discover common stock deliverable under
equity-based awards, and Non-competition Benefits but before executing an
agreement and release, the remaining cash Change in Control Severance Benefits
and Discover common stock deliverable under equity-based awards with respect to
the Eligible Executive will be paid or delivered to his or her estate in one
lump sum and no Non-competition Benefits will be payable under this Policy. All
payments under this Policy will be net of amounts withheld with respect to
taxes, offsets, or other obligations.

 

12. Offsets

The Company may, in its discretion and to the extent permitted under applicable
law, offset against the Eligible Executive’s benefits under this Policy any
other severance or termination benefits payable to the Eligible Executive by the
Company (without regard to whether such amounts are payable in connection with a
Change in Control), the value of unreturned property, and any outstanding loan,
debt or other amount the Eligible Executive owes to the Company. The Company may
recover any overpayment of benefits made to an Eligible Executive or an Eligible
Executive’s estate under this Policy or, to the extent permitted by applicable
law, offset any other overpayment made to the Eligible Executive against any
Policy benefits or other amount the Company owes the Eligible Executive or the
Eligible Executive’s estate.

 

13. Re-employment and Other Employment

In the event an Eligible Executive is re-employed by the Company prior to the
full payment to the Eligible Executive of all Change in Control Severance
Benefits or Non-competition Benefits under this Policy, the payment of any
Change in Control Severance Benefits or Non-competition Benefits payable with
respect to the prior termination will cease immediately and such Change in
Control Severance Benefits and Non-competition Benefits shall no longer be
payable under this Policy.

Subject to Sections 8 and 10 of this Policy, if an Eligible Executive obtains
employment (other than with the Company) while receiving Change in Control
Severance Benefits or Non-competition Benefits, the Eligible Executive shall
continue to receive any remaining cash Change in Control Severance Benefits and
Non-competition Benefits in accordance with the payment schedule then in effect,
but, except as otherwise required under applicable law, he or she will no longer
be eligible to receive continued benefits under Section 7(b) of this Policy as
of the date the executive becomes eligible to receive such benefits under a
subsequent employer’s benefit programs.

 

14. Funding

This Policy shall be funded through the creation of a grantor trust. As soon as
administratively practicable upon the commencement of a transaction which, if
consummated, would result in a Change in Control, but in no event later than the
date Discover’s shareholders approve any such transaction, the Company shall
make a contribution to the trust in an amount equal to the difference between
(i) the sum of (a) the excess of the aggregate of all Change in Control
Severance Benefits and Non-competition Benefits

 

11



--------------------------------------------------------------------------------

due under the Policy upon the occurrence of a Change in Control and (b) an
additional five percent (5%) of the amount thereof to cover reasonably
anticipated expenses of the trust and the legal expenses payable pursuant to
Section 7(e) hereof, including, but not limited to, legal expenses of the trust
and (ii) the assets, if any, held in the trust as of such date; provided,
however, that if the Company has not agreed to a transaction within seven
(7) months of the date when the trust is funded pursuant to this Section 14
which, when consummated, would result in an actual Change in Control, or if such
an agreement is reached but subsequently revoked prior to the consummation of
the transaction, such amount shall revert to Discover. Notwithstanding the
foregoing, Eligible Executives entitled to benefits hereunder shall have only
the rights of general creditors of Discover.

 

15. Administration

This Policy shall be administered by the Committee. For purposes of
administering this Policy, all benefit determinations made hereunder, including,
but not limited to, the determination of eligibility, the position held by an
Eligible Executive and the Base Salary or bonus of an Eligible Executive, shall
be determined based on the Eligible Executive’s position prior to any event or
events that constitute Good Reason.

 

16. Amendment or Termination of the Policy

Discover reserves the right to amend or terminate this Policy at any time in its
sole discretion upon twelve (12) months written notice to the Eligible
Executives; provided, however, that (i) no modification to this Policy shall be
made during the period commencing upon the Effective Date and ending twenty-four
(24) months following such date and (ii) no modification to this Policy made
during the period commencing six (6) months prior to and ending twenty-four
(24) months following a Change in Control shall be effective without the written
consent of each affected Eligible Executive. Notwithstanding anything in this
Policy to the contrary, Discover reserves the right to amend this Policy at any
time as (A) the Committee determines (i) with the advice of counsel to be
reasonably necessary to avoid the imposition of the additional tax imposed under
Section 409A of the Code or (ii) in the written opinion of counsel to be
necessary to comply with applicable law, provided that any such amendment to
comply with applicable law shall be made in a manner which as strictly as is
possible preserves the original intent of this Policy, and (B) the Chief
Executive Officer determines to be reasonably necessary for the administration
of this Policy; provided, however, that any amendment made pursuant to clause B
of this sentence is de minimis in nature and does not adversely affect any of
the rights or benefits of any Eligible Executive under this Policy.

 

17. Limitation on Individually Negotiated Severance Arrangements

As of the Effective Date, subject to the terms of the outstanding equity-based
awards granted to the Eligible Executive under the Company’s Incentive
Compensation Plans, this Policy is intended to be the sole source of change in
control severance and change in control benefits for Eligible Executives. Absent
prior Board approval, no individual agreement shall be entered into with any
Eligible Executive or any person being considered for promotion or hire as an
Eligible Executive which would provide change in control severance or change in
control-type benefits.

 

18. Miscellaneous

No executive shall vest in any entitlement to or eligibility for benefits under
this Policy until he or she has satisfied all requirements for eligibility and
the conditions required to receive the benefits specified in this Policy have
been satisfied. No interest shall accrue on any benefit to which an Eligible
Executive may be entitled under this Policy. No benefits hereunder, whether or
not in pay status, shall be subject to any pledge or assignment, and no creditor
may attach or garnish any Eligible Executive’s Policy benefits. This

 

12



--------------------------------------------------------------------------------

Policy does not create any contract of employment or right to employment for any
period of time. Employment with the Company is at-will, and may be terminated by
either the Company or the Eligible Executive at any time for any reason. Amounts
shall be payable under this Policy upon the first Change in Control event to
occur after the Effective Date and subsequent transactions will not result in a
Change in Control event for purposes of this Policy.

 

19. Review Procedure

Executives eligible to receive benefits under this Policy will be notified of
such eligibility as soon as administratively practicable after the events occur
which give rise to the provision of Policy benefits. If an executive who
believes he or she is eligible to receive Policy benefits does not receive such
notice or disagrees with the amount of benefits set forth in such notice, or if
an executive is informed that he or she is not eligible for benefits under this
Policy, the executive (or his or her legal representative) may file a written
claim for benefits with the Company’s human resources department or such other
body or officer designated by the Committee for this purpose. The written claim
must include the facts supporting the claim, the amount claimed, and the
executive’s name and mailing address.

If the claim is denied in part or in full, Discover’s senior human resources
executive (or other designated officer or body) will notify the executive by
mail no later than 90 days (or 180 days in special circumstances) after receipt
of the written claim. The notice of denial will state the specific reasons for
the denial, the provisions of the Policy on which the denial is based, a
description of any additional information or material required by the Committee
to consider the claim if applicable, as well as an explanation as to why such
information or material is necessary, an explanation of the Policy’s review
procedures and the time limits applicable to such procedures, and the
executive’s right to bring a civil action under ERISA Section 502(a) in the
event of an adverse determination upon review.

An executive (or his or her legal representative) may appeal the denial by
filing a written appeal with the Committee. The written appeal must be received
no later than 60 days after the executive or legal representative received the
notice of denial. During the same 60-day period, the executive or legal
representative may have reasonable access to pertinent documents and may submit
written comments and supporting documents, records and other materials to the
Committee. The Committee will review the appeal and notify the executive or
legal representative by mail of its final decision no later than the next
regularly scheduled Committee meeting, or if the appeal is received less than 30
days before such meeting, the second regularly scheduled meeting after the
Committee receives the written appeal.

 

13



--------------------------------------------------------------------------------

Rights Under the Employee Retirement Income Security Act (ERISA)

As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under ERISA which provides that all Policy participants
shall be entitled to:

Receive Information About the Policy and Benefits

The executive may examine, without charge, at the Plan Administrator’s office
and at other specified locations such as worksites, all documents governing the
Policy and a copy of the latest annual report (Form 5500 Series) filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

The executive may obtain, upon written request to the Plan Administrator, copies
of documents governing the operation of the Policy including copies of the
latest annual report (Form 5500 Series) and any updated summary plan
description. The administrator may make a reasonable charge for the copies.

The executive may receive a summary of the Policy’s annual financial report. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions by Policy Fiduciaries

In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the Policy. The people
who operate the Policy, called “fiduciaries” of the Policy, have a duty to do so
prudently and in the interest of the Policy participants and beneficiaries. No
one, including an executive’s employer or any other person, may fire an
executive or otherwise discriminate against an executive in any way to prevent
such executive from obtaining a welfare benefit or exercising his or her rights
under ERISA.

Enforcement of Rights

If an executive’s claim for benefits is denied or ignored, in whole or in part,
the executive has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps that can be taken to enforce the above rights. For
example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the Policy fiduciaries misuse the Policy’s
money, or if an executive is discriminated against for asserting his or her
rights, the executive may seek assistance from the U.S. Department of Labor, or
may file a suit in a Federal court. The court will decide who should pay court
costs and legal fees. If the executive is successful the court may order the
person the executive has sued to pay these costs and fees. If the executive
loses, the court may order the executive to pay these costs and fees, for
example, if it finds the executive’s claim is frivolous.

 

14



--------------------------------------------------------------------------------

Assistance With Questions

An executive who has questions about the Policy should contact the Plan
Administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the Plan Administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publication’s hotline of the Employee Benefits
Security Administration.

 

15



--------------------------------------------------------------------------------

ADDITIONAL INFORMATION

Funding

The Policy is an unfunded welfare arrangement that is self-administered.
Effective June 23, 2008, the Plan Administrator approved the adoption of a
grantor trust with Wachovia Bank, N.A., as the trustee, solely for the benefit
of Discover. Effective March 20, 2010, Wells Fargo Bank, N.A. became the
successor to Wachovia Bank, N.A. The principal of the trust and any earnings
thereon may be used exclusively to satisfy benefit obligations under the Policy
and Discover’s general creditors. Participants have no preferred claim on, or
any beneficial ownership interest in, any assets of the trust. All trust assets
are subject to the claims of Discover’s general creditors in the event Discover
is insolvent.

 

 

Name of Policy

           Policy Year  

Discover Financial Services Change in Control Severance Policy

           1/1 - 12/31  

Type of Policy/Policy Administration

           Policy Number  

Unfunded welfare plan/self-administered

           501  

Policy Sponsor

   Sponsor Employer
Identification Number  

Discover Financial Services

           36-2517428  

2500 Lake Cook Road

    

Riverwoods, IL 60015

  

Plan Administrator

Compensation and Leadership Development Committee of the Board of Directors of
Discover Financial Services

c/o Discover Financial Services

Human Resources Department

2500 Lake Cook Road

Riverwoods, IL 60015

(224) 405-3835

 

 

Agent for Service of Legal Process

      Trustee of Grantor Trust  

Discover Financial Services

      Wells Fargo Bank, N.A.  

Legal and Compliance Department

      One West Fourth Street, Fifth Floor  

2500 Lake Cook Road

      Winston Salem, NC 27101  

Riverwoods, IL 60015

     

In addition, service of legal process may be made upon the Plan Administrator or
the Trustee.

 

16



--------------------------------------------------------------------------------

Exhibit A

FORM OF AGREEMENT

NON-COMPETITION AGREEMENT

[Note: Pursuant to the Discover Financial Services Change in Control Severance

Policy, this Agreement applies to VP’s and above.]

This Non-Competition Agreement dated as of             , 20        ,
(“Agreement”) is made by and between Discover Financial Services (the
“Company”), and                          (the “Executive”). In consideration of
the promises and mutual agreements contained herein and in the Discover
Financial Services Change in Control Severance Policy amended and restated
October 15, 2014 (the “Severance Policy”) pursuant to which the Executive is
eligible for certain benefits, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by both parties,
the parties hereby agree as follows:

1. No Competitive Activity. The Executive hereby acknowledges that, by virtue of
the Executive’s unique relationship with the Company, the Executive has acquired
and had access to trade secrets and other confidential information and has also
developed a unique and comprehensive familiarity with the Company and its
business, which the Executive would not have otherwise had but for the
Executive’s employment with the Company, and which the Executive acknowledges
are valuable assets of the Company. Accordingly, the Executive agrees that
except as expressly authorized by the Company in furtherance of the Executive’s
employment duties, during the remainder of the Executive’s employment with the
Company (if any) and for the [12] [18]-month period thereafter, the Executive
shall not directly or indirectly engage in any Competitive Activity as defined
in the Severance Policy. The Executive acknowledges that these obligations are
reasonably designed to protect the legitimate business interests of the Company,
without unreasonably restricting the Executive’s post-employment opportunities.
For the purposes of this Agreement, “Company” shall have the same meaning as set
forth in the Severance Policy. [INCLUDE ONLY FOR ATTORNEYS: Notwithstanding
anything to the contrary herein, nothing in this Section 1 shall apply to
Executive’s activities that constitute the practice of law with respect to a
Competitor as defined in the Severance Policy. At all times, whether or not the
Executive is engaged in activity that constitutes the practice of law, the
Executive acknowledges and agrees that the Executive shall be bound by, and
shall comply with, any and all applicable codes, rules and canons of
professional conduct and/or responsibility (as may be amended from time to time)
that are applicable to the Executive’s prior professional relationship with the
Company as a lawyer for the Company.]

2. Payments and Benefits. Subject to Section 3 of this Agreement and the terms
and conditions of the Severance Policy (including without limitation Sections 8,
10 and 13) and provided that the Executive complies with the Executive’s
obligations under this Agreement, the Severance Policy and the Release of Claims
(as defined in Section 3 below), the Company will provide the Executive with the
Non-Competition Benefits defined in the Severance Policy, payment of which will
be made in accordance with the terms of the Severance Policy.

3. Condition Precedent. Without modifying or otherwise affecting any term of the
Severance Policy, this Agreement will not be effective and the Executive shall
not be entitled to receive any Non-Competition Benefits unless and until the
Executive executes a valid and enforceable release of claims as set forth in
Section 10 of the Severance Policy (a “Release of Claims”) [without revoking it
per its terms]. This Agreement shall be null and void and shall be of no force
and effect in the event that the Executive does not execute[, or revokes,] a
valid and enforceable Release of Claims.

4. Remedies. The Executive acknowledges and agrees that a breach of any
provision of Section 1 will result in immediate and irreparable harm to the
Company for which full damages cannot readily be calculated and for which
damages are an inadequate remedy. Accordingly, the Executive agrees that the
Company shall be entitled to injunctive relief to prevent any such actual or
threatened breach or any continuing breach by the Executive (without posting a
bond or other security), without limiting any other remedies that may be
available to it. The Executive further agrees to reimburse the Company for all
costs and expenditures, including but not limited to reasonable attorneys’ fees
and court costs, incurred by it in connection with the successful enforcement of
its rights under Section 1.

5. Assignment. This Agreement is enforceable by the Company and may be assigned
or transferred by the Company to, and shall be binding upon and inure to the
benefit of, any parent, affiliate or other related entity of the Company or any
entity which at any time, whether by merger, purchase, or otherwise, acquires
all or substantially all of the assets, stock or business of the Company. The
Executive may not assign any of the Executive’s rights or obligations under this
Agreement.

 

17



--------------------------------------------------------------------------------

6. Amendment and Waiver. This Agreement may not be amended orally and may only
be amended by written instrument signed by both parties (subject to Section 10
herein). A waiver by either party hereto of any of its rights or remedies under
this Agreement on any occasion shall not be a bar to the exercise of the same
right or remedy on any subsequent occasion or of any other right or remedy at
any time.

7. Governing Law. This Agreement shall be governed by the internal laws of the
state of [Illinois], without regard to its conflict of laws rules. Nothing
herein shall modify or otherwise affect the Severance Policy. In the event of a
conflict between the terms of this Agreement and the Severance Policy, the terms
of the Severance Policy shall govern.

8. Headings and Defined Terms. The Section headings used herein are for
convenience of reference only and are not to be considered in construction of
the provisions of this Agreement. Capitalized terms not defined in this
Agreement shall have the same meaning set forth in the Severance Policy.

9. Entire Agreement. This Agreement, the Severance Policy and the Release of
Claims contain the entire agreement between the parties with respect to the
subject matter contained herein and supersedes all prior or contemporaneous
negotiations, understandings or agreements between the parties, whether written
or oral, with respect to such subject matter.

10. Severability. The parties agree that in the event any of the prohibitions or
restrictions set forth in Section 1 of this Agreement (including without
limitation as contained in the definition of Competitive Activity as defined in
the Severance Policy) are found by a court of competent jurisdiction to be
unreasonable or otherwise unenforceable, it is the purpose and intent of the
parties that any such prohibitions or restrictions be deemed modified or limited
so that, as modified or limited, such prohibitions or restrictions may be
enforced to the fullest extent possible. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law (after any appropriate
modification or limitation pursuant to the foregoing sentence), such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

11. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and both of which together shall constitute
one and the same instrument.

THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY:

 

[EXECUTIVE]

   DISCOVER FINANCIAL SERVICES,   

DRAFT

   By:   

DRAFT

Date:

  

 

   Position:   

 

      Date:   

 

 

18



--------------------------------------------------------------------------------

Exhibit B

FORM OF AGREEMENT

AGREEMENT AND GENERAL RELEASE OF CLAIMS

                                  (the “Executive”) and Discover Financial
Services, (the “Company”) hereby enter into this Agreement and General Release
of Claims (“Agreement”) pursuant to, and as a condition of the Executive’s
entitlement to severance benefits under, the Discover Financial Services Change
in Control Severance Policy amended and restated October 15, 2014 (the
“Severance Policy”).

1. Change in Control Severance Benefits. Subject to the terms and conditions of
this Agreement and the Severance Policy, and provided that the Executive
complies with this Agreement, the Executive will be entitled to the Change in
Control Severance Benefits pursuant to and in accordance with the terms of the
Severance Policy, provided that the Executive signs and returns this Agreement
to the Company within [10] [21] [45] calendar days after (but not before) the
effective date of the Executive’s termination of employment (the “Termination
Date”) [and does not revoke this Agreement in accordance with Section 9 below].
The Executive acknowledges and agrees that the Executive would not be entitled
to receive any benefits under the Severance Policy but for the Executive’s
undertakings in this Agreement.

2. Confidential Information. The Executive hereby acknowledges that during the
course of the Executive’s employment with the Company, the Executive has
acquired confidential information and trade secrets of the Company and, in
certain situations, of certain third parties who provide information to the
Company subject to confidentiality and non-use restrictions. For the purposes of
this Agreement, the term “Confidential Information” shall mean all such
confidential, trade secret and proprietary information, including without
limitation information regarding the Company’s business, operations, legal
matters and resolution or settlement thereof, internal investigations, customer
and employee information and lists, hiring, staffing and compensation practices,
studies and analyses, business plans, funding, financing and methods of doing
business. The Executive acknowledges and agrees that all Confidential
Information is of irreplaceable value to the Company and such third parties.
Except as required to perform the Executive’s obligations to the Company
(including without limitation any post-employment obligations to the Company
under this Agreement), to comply with law or regulation, or as authorized in
writing in advance by the Company, the Executive shall not, at any time, use,
disclose, or take any action which may result in the use or disclosure of, any
Confidential Information. The Executive agrees that the Executive does not have
and shall not assert any claim of ownership or other property interest in any
Confidential Information. The Executive agrees to permit the Company to inspect
upon the termination of Executive’s employment any material that the Executive
seeks to remove from the Company’s offices or otherwise retain to determine the
presence or absence of any Confidential Information.

3. Non-solicitation. Except as expressly authorized by the Company in
furtherance of the Executive’s duties for the Company, the Executive shall not
directly or indirectly (through any person, corporation, partnership or any
other business entity of any kind):

(a) for ninety (90) days following the “Termination Date”, solicit, entice away
or in any manner attempt to persuade any client or customer, or prospective
client or customer of the Company to (i) discontinue or diminish his, her or its
relationship or prospective relationship with the Company or (ii) otherwise
divert his, her, or its relationship or prospective relationship to any person,
corporation, partnership, or other business entity that engages in any line of
business in which the Company is engaged. Notwithstanding anything to the
contrary herein, the restrictions in this Section 3(a) only apply to clients or
customers for whom the Executive performed services or solicited on behalf of
the Company or had substantial contact or acquired or had access to Confidential
Information or other substantial information relating to such client or customer
as a result of the Executive’s employment during the [180 days] preceding the
date of the notice of the termination of the Executive’s employment; and

(b) for 180 days following the “Termination Date” hire, solicit, recruit,
induce, entice, influence, or encourage any individual employed by the Company
on or during the [180 days] preceding the date of the notice of termination of
the Executive’s employment, whom the Executive supervised (directly or
indirectly) or otherwise worked with, or who worked in or with the Executive’s
business unit, to leave the Company or become hired or engaged by any other
person or entity.

 

19



--------------------------------------------------------------------------------

4. Return of Company Property. The Executive represents and warrants that the
Executive has (or immediately shall) return to the Company all Confidential
Information and any other property of the Company or of any third parties in the
Executive’s possession or control by virtue of the Executive’s employment by the
Company, including without limitation any Company car, computer or other similar
equipment, corporate credit cards, cell phones and other wireless devices, keys,
calling cards, and all documents concerning the Company (whether in tangible or
electronic format and whether such documents or things contain any Confidential
Information) in the Executive’s possession, custody, or control.

5. Injunctive Relief. The Executive acknowledges that the obligations contained
in Sections 2, 3 and 4 of this Agreement are reasonably designed to protect the
legitimate business interests of the Company, without unreasonably restricting
the Executive’s post-employment opportunities. Without limiting in any way the
Company’s or the other Released Parties’ (as defined below in Section 6(c))
rights to pursue any other legal or equitable remedies available to any of them,
the Executive recognizes and agrees that a breach of any or all of the
provisions of Sections 2, 3, or 4 of this Agreement will cause immediate and
irreparable harm to the Company and the other Released Parties for which damages
cannot be readily calculated and are an inadequate remedy. Accordingly, the
Executive acknowledges and agrees that the Company and the other Released
Parties shall be entitled (without the need to post any bond or other security)
to injunctive relief restraining and enjoining any further actual or threatened
breaches by the Executive in addition to any other relief that may be available.
The Executive agrees to reimburse the Company and the Released Parties for any
costs and expenses (including without limitation, reasonable attorneys’ fees)
incurred by any of them in connection with the successful enforcement by any of
them or their rights under Sections 2, 3 or 4 of this Agreement.

6. Release of Claims. The Executive, and anyone claiming through the Executive
or on the Executive’s behalf, agrees to and hereby releases the Company and the
other Released Parties (as defined below) with respect to any and all claims,
whether currently known or unknown, that the Executive now has, has ever had, or
may ever have against the Company and any of the other Released Parties arising
from or related to any act, omission, or thing occurring or existing at any time
prior to or on the date on which the Executive signs this Agreement. Without
limiting the foregoing, the claims waived and released by the Executive
hereunder include, but are not limited to:

(a) all claims for or related in any way to the Executive’s employment,
compensation, other terms and conditions of employment, or termination from
employment with the Company or any other Employer;

(b) all claims that were or could have been asserted by the Executive or on the
Executive’s behalf: (i) in any federal, state, or local court, commission, or
agency; (ii) under any common law theory; or (iii) under any employment,
contract, tort, federal, state, or local law, regulation, ordinance,
constitutional provision, or executive order; and

(c) all claims that were or could have been asserted by the Executive or on the
Executive’s behalf arising under any of the following laws, as amended from time
to time: the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities Act, the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, and any and all state and local laws comparable to any of the
foregoing laws.

The consideration offered herein is accepted by the Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and the Executive expressly agrees that the Executive is not
entitled to and shall not receive any further payments, benefits, or other
compensation or recovery of any kind from the Company or any of the other
Released Parties. In the event of any further proceedings whatsoever based upon
any matter released herein, the Company and each of the other Released Parties
shall have no further monetary or other obligation of any kind to the Executive,
including without limitation any obligation for any costs, expenses and
attorneys’ fees incurred by or on behalf of the Executive. For the purposes of
this Agreement, “Released Parties” means: (a) the Company and its past, present,
and future parents, divisions, subsidiaries, partnerships, affiliates, and other
related entities (whether or not they are wholly owned); and (b) the past,
present, and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, agents, representatives, members, associates,
employees, and attorneys of each entity listed in subpart (a) above; and (c) the
predecessors, successors, and assigns of each entity listed in subparts (a) and
(b) above.

 

20



--------------------------------------------------------------------------------

7. This Agreement does not (i) prohibit or restrict the Executive from
communicating, providing relevant information to or otherwise cooperating with
the EEOC or any other state or federal or local governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Agreement or
its underlying terms, or (ii) require the Executive to notify the Company of
such communications or inquiry, or (iii) preclude the Executive from benefiting
from class-wide injunctive relief awarded in any fair employment practices case
brought by any governmental agency, provided such relief does not result in the
Executive’s receipt of any monetary benefit or substantial equivalent thereof.
Nothing in this Agreement shall be construed to prohibit the Executive from
filing or proceeding with a charge with or participating in any investigation or
proceeding conducted by the EEOC, the National Labor Relations Board (NLRB), or
any other federal, state, or local agency charged with the investigation and
enforcement of any employment laws, although by signing this Agreement, the
Executive agrees and understands that she/he is waiving her/his right to
individual relief based on claims asserted in such a charge or complaint.

8. Representations and Warranties. The Executive represents and warrants that:
(a) the Executive has not filed or initiated any legal or other proceedings
against any of the Released Parties; (b) no such proceedings have been initiated
against any of the Released Parties on the Executive’s behalf; (c) the Executive
is the sole owner of the claims that are released in Paragraph 6 above; (d) none
of these claims has been transferred or assigned or caused to be transferred or
assigned to any other person, firm or other legal entity; and (e) the Executive
has the full right and power to grant, execute, and deliver the releases,
undertakings, and agreements contained in this Agreement.

9. Acknowledgments. [IF 40 OR OVER] THE EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND
AGREES THAT: (a) THE EXECUTIVE HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF
THIS AGREEMENT; AND (b) THE EXECUTIVE RELEASES AND WAIVES CLAIMS UNDER THIS
WAIVER AND RELEASE KNOWINGLY AND VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN
ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE ALREADY IS ENTITLED
(INCLUDING WITHOUT LIMITATION BENEFITS PURSUANT TO THE SEVERANCE POLICY); AND
(c) THE EXECUTIVE HEREBY IS AND HAS BEEN ADVISED OF THE EXECUTIVE’S RIGHT TO
HAVE THE EXECUTIVE’S ATTORNEY REVIEW THIS AGREEMENT BEFORE SIGNING IT; AND
(d) THE EXECUTIVE HAS [21] [45] DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE
THIS AGREEMENT, EACH EXECUTED AGREEMENT TO BE RETURNED TO
                            [; AND (e) WITHIN SEVEN (7) DAYS FROM THE DATE ON
WHICH THE EXECUTIVE SIGNS THIS AGREEMENT, THE EXECUTIVE MAY, AT THE EXECUTIVE’S
SOLE OPTION, REVOKE THE AGREEMENT UPON WRITTEN NOTICE TO
                            ].

[OR]

Acknowledgments. [IF UNDER 40] THE EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND
AGREES THAT: (a) THE EXECUTIVE HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF
THIS AGREEMENT; AND (b) THE EXECUTIVE RELEASES AND WAIVES CLAIMS UNDER THIS
WAIVER AND RELEASE KNOWINGLY AND VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN
ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE ALREADY IS ENTITLED
(INCLUDING WITHOUT LIMITATION BENEFITS PURSUANT TO THE SEVERANCE POLICY); AND
(c) THE EXECUTIVE HEREBY IS AND HAS BEEN ADVISED OF THE EXECUTIVE’S RIGHT TO
HAVE THE EXECUTIVE’S ATTORNEY REVIEW THIS AGREEMENT BEFORE SIGNING IT; AND
(d) THE EXECUTIVE HAS 10 DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE THIS
AGREEMENT, EACH EXECUTED AGREEMENT TO BE RETURNED TO
                            [.

10. Effective Date of Agreement. [IF UNDER 40This Agreement shall become
effective and shall be irrevocable on the date that it is fully executed by the
parties.] OR [IF 40 OR OVER: This Agreement will become effective and
irrevocable after the seven-day revocation period in Section 8(e) above has
expired without any revocation of this Agreement].

11. Non-Admission. Nothing in this Waiver and Release is intended to or shall be
construed as an admission by the Company or any of the other Released Parties
that any of them violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to the Executive or otherwise. The Company and the other Released Parties
expressly deny any such illegal or wrongful conduct.

 

21



--------------------------------------------------------------------------------

12. Non-Disclosure of This Agreement. Except as required by law, the Executive
agrees to not disclose, or cause, or permit to be disclosed in any way the
existence or terms of this Agreement, with the exception of the Executive’s
financial representative or accountants, legal representatives, spouse (provided
that such individuals or entities agree to maintain the confidentiality of this
Agreement as set forth herein), or for the purpose of enforcing this Agreement.

13. Non-Disparagement and No Entitlement to Employment. The Executive agrees not
to engage in conduct that disparages or damages or could disparage or damage the
reputation, goodwill, or standing in the community of the Company or any of the
other Released Parties or any of their respective businesses, strategic plans,
products, practices, policies, directors, or employees. The Executive
acknowledges that the Executive has no present or future right to employment
with the Company or any of the other Released Parties.

14. Future Cooperation. The Executive agrees to cooperate with and assist the
Company in connection with any investigation, regulatory matter, lawsuit or
arbitration in which the Company is a subject, target or party and as to which
the Executive may have pertinent information. The Executive agrees to be fully
available for preparation for hearings, proceedings or litigation and for
attendance at any pre-trial discovery and trial sessions. The Company agrees to
make reasonable efforts to provide the Executive with reasonable notice in the
event the Executive’s participation is requested or required. The Company agrees
to reimburse reasonable out-of-pocket costs incurred by the Executive as the
direct result of such participation, provided that such out-of-pocket costs are
supported by appropriate documentation and have prior authorization of the
Company. Without in any way limiting the foregoing, the Executive agrees to give
written notice to the Company, with as much advance notice as possible (but in
any event within two business days of the Executive’s receipt) to [Insert name,
address and fax number] by facsimile or overnight mail, of any subpoena or
judicial, administrative, or regulatory inquiry or proceeding, or lawsuit in
which the Executive is requested or required to disclose information which
relates in any way to the Company or the Executive’s duties for or on behalf of
the Company. The Executive agrees to meet with such individual(s) and at such
time(s) designated by the Company in advance of giving any such testimony or
information. Nothing in this Agreement shall prohibit or restrict the Executive
from communicating, providing relevant information to or otherwise cooperating
with governmental authorities with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any such inquiry from such authority.

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law. In
the event any of the prohibitions or restrictions set forth in any of Sections
2, 3, or 4 of this Agreement are found by a court of competent jurisdiction to
be unreasonable or otherwise unenforceable, it is the purpose and intent of the
parties that any such prohibitions or restrictions be deemed modified or limited
so that, as modified or limited, such prohibitions or restrictions may be
enforced to the fullest extent possible. If any provision of this Agreement is
held to be prohibited by or invalid under applicable law (after any appropriate
modification or limitation pursuant to the foregoing sentence, as applicable),
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

16. Section Headings, Amendment, and Choice of Law. The Section headings used
herein are for convenience of reference only and are not to be considered in
construction of the provisions of this Agreement. This Agreement may not be
amended orally and may only be amended by written instrument signed by both
parties. A waiver by either party hereto of any of such party’s rights or
remedies under this Agreement on any occasion shall not be a bar to the exercise
of the same right or remedy on any subsequent occasion or of any other right or
remedy at any time. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of [Illinois], without regard to
its conflict of law rules.

17. Assignment. This Agreement is enforceable by the Company and may be assigned
or transferred by the Company to, and shall be binding upon and inure to the
benefit of, any of affiliate of the Company or any entity which at any time,
whether by merger, purchase, or otherwise, acquires all or substantially all of
the assets, stock or business of the Company. The Executive may not assign any
of the Executive’s rights or obligations under this Agreement.

 

22



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement together with the Severance Policy [and any
non-competition agreement between the Executive and the Company] contain the
entire agreement between the parties with respect to the subject matter
contained herein and supersedes all prior and/or contemporaneous negotiations,
understandings or agreements between the parties, whether written or oral, with
respect to such subject matter. This Agreement shall continue in full force and
effect notwithstanding the termination of the Executive’s employment with the
Company.

19. Counterparts. This Agreement may be executed in counterparts, each of which
taken together shall constitute one and the same instrument.

20. [INCLUDE FOR 40 OR OVER GROUP TERMINATION: Table of Ages and Job Titles. The
Executive acknowledges and agrees that the Executive received with this
Agreement and reviewed a written document specifying, among other things, the
job titles (or positions) and ages (or dates of birth) of certain other
employees described further in that written document.]

THE PARTIES HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY AND VOLUNTARILY
INTEND TO BE BOUND THERETO:

 

[EXECUTIVE]

   DISCOVER FINANCIAL SERVICES   

DRAFT

   By:   

DRAFT

Dated:

  

 

   Its:   

 

      Dated:   

 

 

23